Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claim 5 was indicated as having allowable subject matter but was objected to as being dependent on rejected claim 1.  Claim 1 was amended to include the limitations of original claim 5.  Claim 1 recites the following limitations: 
a first seat attachment projection having a first bearing surface and a first opposite bearing surface, wherein the first bearing surface is configured to bear against a first portion of the vehicle seat base, and wherein the first opposite bearing surface is configured to bear against a first opposite portion of the vehicle seat base;
a second seat attachment projection having a second bearing surface, wherein the second bearing surface is configured to bear against a second portion of the vehicle seat base; and 

	The closest art of record are the Girardi, Yan and Otto references.  The Otto reference does not disclose two attachment projections wherein one of the projections has a first bearing surface is configured to bear against a first portion of the vehicle seat base, and wherein the first opposite bearing surface of the projection is configured to bear against a first opposite portion of the vehicle seat base.  Otto discloses two separate attachment projections 20, 22 each attachment portion has only one bearing surface 50 that is configured to bear against the vehicle seat base 14.  Yan does not disclose a set attachment projection with a first bearing surface and first opposite bearing surface, a projection 13 (one side of u-shaped bearing in Yan) contacts just one side of the seat base 24.  The Girardi patent only discloses a projection 56 that has a first bearing surface but not a first opposite bearing surface that is configured to bear against a first opposite portion of the vehicle seat base.
	In summary the neither Girardi, Yan and Otto references nor  any of the other prior art of record, disclose the above limitations set forth in amended claim 1.
	New claim 16 recites:
wherein at least a portion of each of the first bearing surface and the second bearing surface is created by a cam-shaped extremity; …….
an accessory fastener, wherein the accessory fastener is directly coupled to the first seat attachment projection and the accessory fastener is directly coupled to the second seat attachment projection,

	Yan, Girardi and Otto are the closest art of record.   Yan and Girardi do not disclose cam-shaped extremities at the end of their attachment projections.  Girardi discloses a latch projection 56 with an interlocking linear  surface 58 and Yan’s projection 13 has a flat planar surface that cooperates with a flat side surface of the seat base 24.   Otto discloses cam surface 50 on the attachment projections but does not disclose an accessory fastener that is directly coupled to the first seat attachment projection and to the second seat attachment projection.  Otto’s seat receiving part 16 (accessory fastener) is not an integral single receiving part 16, there are four receiving parts 16, two separate receiving parts 16, 16 are respectively  coupled to both the first catch element 20 and the second catch element 22. The first projection catch element 20 and second projection catch element 22 are not coupled to the same claimed accessory fastener (receiving part).
	In summary neither Yan, Girardi and Otto nor any of the other prior art of record discloses the limitations of claims 1 or 16 for a proper anticipation rejection under 35 USC 102.  Nor does any combination of  Yan, Girardi, Otto or any of the other prior art of record teach the limitations in claims 1 or 16 to render them obvious under 35 USC 103.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P WELDON whose telephone number is (571)272-7545. The examiner can normally be reached m-f 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN P WELDON/Examiner, Art Unit 3612                                                                                                                                                                                                        /D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612